Title: From George Washington to Brigadier General William Maxwell, 24 June 1778
From: Washington, George
To: Maxwell, William


                    
                        Sir
                        Hopewell Township [N.J.] 24 June 78
                    
                    I recd yrs of this date & must reque⟨st⟩ you to keep up a constant correspondence as the movements of this Army must be gover⟨ned⟩ wholy by the intelligence I recieve from Genl Dickinson & yourself, & as an half hour may make much difference, I must intreat you to date accordingly. I have directed Colo. Morgan to keep on the right flank of the enemy, & Genl Scott who has a very respectable Body of Troops to hang on their rear & left flank. you yourself will give them all the annoyance you can on their left also. I am &c.
                    
                        G.W.
                    
                